Citation Nr: 1001676	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  06-23 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a disability rating in excess of 60 percent 
for pulmonary fibrosis residuals of a motor vehicle accident, 
status post diaphragm repair, with an asbestos related 
pleural condition for the period from September 9, 2004, to 
August 13, 2008.


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1976 to May 1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.

This case was previously before the Board in April 2009, at 
which time it was remanded for additional development.  The 
case has now been returned to the Board for further appellate 
action.

The Board notes that in a June 2009 Supplemental Statement of 
the Case (SSOC), the Veteran's disability evaluation for 
pulmonary fibrosis residuals of a motor vehicle accident, 
status post diaphragm repair, with an asbestos related 
pleural condition was increased from a 60 percent evaluation 
to a 100 percent evaluation effective August 13, 2008.  This 
was only a partial grant of the benefit sought on appeal.  
Therefore, the Board will limit its consideration 
accordingly.

Additionally, in the varied correspondence received by VA 
from the Veteran since his assignment of a 100 percent 
disability evaluation, the Veteran has requested that his 100 
percent disability rating be made permanent.  By granting 
entitlement to 38 U.S.C. Chapter 35 benefits in a July 2009 
rating decision, it appears that the RO considers the 
Veteran's 100 percent disability evaluation to be permanent.


FINDINGS OF FACT

1.  For the period from September 9, 2004, to March 28, 2007, 
the Veteran's pulmonary fibrosis residuals of a motor vehicle 
accident, status post diaphragm repair, with an asbestos 
related pleural condition was manifested by a forced vital 
capacity (FVC) of more than 50 percent of the predicted 
value.
  
2.  For the period beginning March 28, 2007, the Veteran's 
pulmonary fibrosis residuals of a motor vehicle accident, 
status post diaphragm repair, with an asbestos related 
pleural condition was manifested by an FVC of 49 percent of 
the predicted value.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 60 
percent for pulmonary fibrosis residuals of a motor vehicle 
accident, status post diaphragm repair, with an asbestos 
related pleural condition for the period from September 9, 
2004, to March 28, 2007, have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.97, Diagnostic 
Code 6833 (2009).

2.  The criteria for a 100 percent disability rating for 
pulmonary fibrosis residuals of a motor vehicle accident, 
status post diaphragm repair, with an asbestos related 
pleural condition have been met for the period beginning 
March 28, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.20, 4.97, Diagnostic Code 6833 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The record reflects that the Veteran was provided the 
required notice, to include notice with respect to the 
disability rating and effective-date elements of his claim, 
by letters mailed in May 2007 and May 2008.  

Although the Veteran was not provided adequate notice until 
after the initial adjudication of the claim, the Board finds 
that there is no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that following the provision of the required notice and the 
completion of all indicated development the claim was 
readjudicated.  There is no indication or reason to believe 
that the ultimate decision of the originating agency on the 
merits of the claim would have been different had complete 
VCAA notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim).

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claim.  The Veteran's service 
treatment records (STRs) are on file.  Private medical 
records have been obtained.  The Veteran has been afforded 
the appropriate VA examinations.  The Veteran has not 
identified any outstanding evidence, to include medical 
records, which could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran. 
Accordingly, the Board will address the merits of the claim.
 

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2009). 

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases. 38 
C.F.R. § 4.21.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does 
not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Board notes that when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (2009).  There is no 
diagnostic code specifically applicable to the Veteran's 
respiratory disability so, as the Veteran has been service-
connected for an asbestos related pleural disability, his 
respiratory disability was evaluated analogous to asbestosis 
under Diagnostic Code 6833.

Asbestosis is rated under the General Rating Formula for 
Interstitial Lung Disease. 38 C.F.R. § 4.97, Diagnostic Code 
6833. Under this formula, the maximum 100 percent rating is 
assigned for Forced Vital Capacity (FVC) measured at less 
than 50 percent of that predicted; or Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) measured at less than 40 percent predicted; or 
maximum exercise capacity is less than 15 ml/kg/min oxygen 
consumption with cardiorespiratory limitation; or cor 
pulmonale or pulmonary hypertension; or requires outpatient 
oxygen therapy. 

A 60 percent rating is assigned for FVC measured at 50-64 
percent predicted; or DLCO (SB) measured at 40-55 percent 
predicted; or maximum exercise capacity at 15- 20 ml/kg/min 
oxygen consumption with cardiorespiratory limitation.  38 
C.F.R. § 4.97, Diagnostic Code 6833. 

A 30 percent rating is assigned for FVC measured at 65-74 
percent predicted; or DLCO (SB) measured at 56-65 percent 
predicted.  38 C.F.R. § 4.97, Diagnostic Code 6833. 

A 10 percent rating is assigned for FVC measured at 75-80 
percent predicted; or DLCO (SB) measured at 66-80 percent 
predicted. 38 C.F.R. § 4.97, Diagnostic Code 6833.

Pursuant to Diagnostic Code 6840, diaphragm paralysis or 
paresis is rated either under the General Rating Formula for 
Restrictive Lung Disease, or the primary disorder is rated. 
The restrictive lung diseases include Diagnostic Code 6840 
for diaphragm paralysis or paresis.  38 C.F.R. § 4.97.

The General Rating Formula for Restrictive Lung Disease 
provides that Forced Expiratory Volume in one second (FEV-1) 
of 71- to 80-percent predicted value, or; the ratio of Forced 
Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) is 66- to 80-percent predicted, is rated 10 
percent disabling.  38 C.F.R. § 4.97, Diagnostic Codes 6840-
6845.

FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 
70 percent or; DLCO (SB) 56- to 65- percent predicted, is 
rated 30 percent disabling.  38 C.F.R. § 4.97, Diagnostic 
Codes 6840-6845.  

FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 
55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit), is rated 60 percent disabling.  
38 C.F.R. § 4.97, Diagnostic Codes 6840-6845.

 FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC 
less than 40 percent, or; DLCO (SB) less than 40-percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy, is rated 100 percent disabling. 38 C.F.R. § 4.97, 
Diagnostic Codes 6840-6845.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2008); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
Veteran's respiratory conditions.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.

Of record are the results of a private pulmonary function 
test (PFT) from March 2002.  At that time the Veteran's FVC 
was measured at 61 percent of the predicted value.  Also of 
record are the results of a PFT from March 2003.  At that 
time the Veteran's FVC was measured at 57 percent of the 
predicted value.

In August 2005 the Veteran was afforded a VA examination to 
evaluate his respiratory disability.  At that time the 
Veteran reported progressively worsening pleuritic chest pain 
on the right, which was reported to occur approximately 5-6 
times per week, usually while the Veteran was at rest with no 
activity at all. The Veteran reported that getting up and 
moving around tended to relieve the pain.  At the time of 
this examination the examiner reported that the Veteran had 
past PFT results in which his FVC was measured at 50 percent 
of the predicted value.  There is no PFT report of record 
documenting these results.  

At his August 2005 VA examination the Veteran was also 
administered a PFT.  The Veteran's FVC was measured at 66 
percent of the predicted value.  The examiner noted that 
spirometry revealed mild restriction; however, restriction 
was moderate by single-breath gas dilution total lung 
capacity.     

In January 2007 the Veteran was afforded another VA 
examination to evaluate his respiratory disability.  At that 
time the Veteran reported that he had increased shortness of 
breath, a cough which he likened to clearing his throat, and 
dyspnea on exertion with one flight of stairs.  He reported 
that 1 1/2 flights of stairs was quite difficult for him to 
manage.  He also reported that he would wake in the night 
feeling vaguely short of breath approximately twice a week.  
The Veteran also described pleuritic chest pain in the right 
mid and lower chest area which also extended to his back.  
The Veteran described the pain as a dull and pricking pain.  

The Veteran was also afforded a PFT in January 2007.  At that 
time the Veteran's FVC was measured at 56 percent of the 
predicted value and his Dsb was measured at 74 percent of the 
predicted value.  

In March 2007 VA received a statement from the Veteran in 
which he claimed that his condition was worse and that it 
prevented him from working.  

In August 2008 the Veteran was afforded another VA 
examination.  At that time the Veteran reported a chronic 
cough, which was especially bad in the mornings; and severe 
right anterior chest pain, which was aggravated by deep 
inspiration.  The Veteran reported that he had the chest pain 
everyday and that it would flare-up everyday.  He reported 
that the flare-ups lasted several hours and the pain was at 8 
out of 10, but that after taking oxycontin the pain would 
decrease to 3 out of 10.  He reported that he could walk 1/2 to 
1 mile, but would get winded.

At his August 2008 VA examination the Veteran was also 
administered a PFT.  At that time the Veteran's FVC was 
measured at 49 percent of the predicted value and his DLCO 
was measured at 55 percent of the predicted value.

There are no medical examination reports or PFT results 
subsequent to the August 2008 records.

Based on the evidence discussed, the Board finds that the 
Veteran is entitled to a 100 percent evaluation on and after 
March 28, 2007, as that is the date VA received the Veteran's 
statement that his condition had worsened and that he was no 
longer able to work.  Although the Veteran had been 
administered a PFT just 2 months prior to this statement, the 
record reflects that the Veteran was not provided another VA 
PFT until August 2008.  As there are no medical records which 
contradict the Veteran's statement that his condition was 
worse in March 2007, the benefit of the doubt must be 
rendered in favor of the Veteran.

The Board finds that the Veteran's respiratory disability did 
not warrant a rating in excess of 60 percent prior to March 
28, 2007, as there was no evidence that the Veteran's FVC 
measured at less than 50 percent of that predicted; that his 
DLCO SB measured at less than 40 percent predicted; that his 
maximum exercise capacity was less than 15 ml/kg/min oxygen 
consumption with cardiorespiratory limitation; that he had 
cor pulmonale or pulmonary hypertension; or that he required 
outpatient oxygen therapy.

The Board notes that in its April 2009 decision the Veteran 
was granted service connection for an asbestos related 
pleural condition.  At that time the Veteran's asbestos 
related pleural condition was joined with the respiratory 
condition for which he was already service-connected and the 
newly joined conditions were evaluated together as one 
condition under Diagnostic Code 6833, used for evaluating 
asbestosis.  Prior to that time, the Veteran's respiratory 
disability was evaluated under Diagnostic Codes 6840 and 
6845.  The rating criteria for each of these diagnostic codes 
is the same and is listed above.  

Consideration has been given to whether a higher evaluation 
under Diagnostic Codes 6840 or 6845 is warranted; however, 
the Board finds that the Veteran did not meet the 
requirements under the rating criteria for a disability 
evaluation in excess of 60 percent prior to that assigned in 
this decision.  In fact, it appears that the Veteran's 60 
percent disability rating may not have been warranted under 
these codes at the time it was assigned.  38 C.F.R. § 4.97, 
Diagnostic Codes 6840-6845.

Consideration has also been given to assigning a separate 
compensable rating for the Veteran's asbestos related pleural 
condition, rather than combining it with the pulmonary 
fibrosis residuals of a motor vehicle accident, status post 
diaphragm repair.  However, the Board notes that the 
symptomatology resulting from these two conditions are so 
intertwined that to assign separate compensable evaluations 
for each condition would be in violation of 38 C.F.R. § 4.14.

With respect to the period prior to March 28, 2007, the Board 
has also considered whether this case should be referred to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-
schedular consideration is a finding on part of the RO or the 
Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for the service-connected disability at issue are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the 
rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects the Veteran has not 
required frequent hospitalizations for the disability and 
that the manifestations of the disability are contemplated by 
the schedular criteria.  Additionally, the Board has 
increased the disability evaluation as warranted by VA 
examination reports.  In sum, there is no indication that the 
average industrial impairment from the disability during the 
period prior to March 28, 2007, would be in excess of that 
contemplated by the increased rating granted herein.  
Accordingly, the Board has determined that referral of this 
case for extra-schedular consideration is not in order. 


ORDER

The Board having determined that the Veteran's pulmonary 
fibrosis residuals of a motor vehicle accident, status post 
diaphragm repair, with an asbestos related pleural condition 
warrants a 100 percent rating on and after March 28, 2007; 
the 


benefit sought on appeal is granted to this extent and 
subject to the criteria applicable to the payment of monetary 
benefits.



____________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


